internal_revenue_service number release date index number u i l no ----------------------- ----------------------- -------------- -------------------------------- - - department of the treasury washington dc person to contact --------------------------- ------------------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc psi b05 plr-149154-03 date date ---------- --------------------------------- legend coop ---------------------------------------------------- state a dear ---------------- this is in response to your letter dated date submitted on behalf of coop requesting a ruling on the federal_income_tax consequences of a transaction as described below coop was incorporated in ------- as a federated cooperative association under the state a cooperative marketing act coop conducts its business in two operating areas on the output side of the business coop has operated as a processing and marketing_cooperative processing and marketing beef and pork products and storing and marketing grain on the input side coop has operated as an agricultural supply cooperative the agricultural supply business has consisted of three principal product divisions crop production petroleum and feed the principal products of the crop production division have been nitrogen and phosphate-based fertilizers plant foods and a complete line of insecticides herbicides and mixed chemicals principal products of the petroleum division have been refined fuels propane and petroleum refining by- products principal products of the feed division have included swine dairy pet beef during the current economic downturn coop realized significant economic throughout the years coop recognized significant margins on its patronage poultry mineral and specialty feeds feed ingredients and supplements animal health products and livestock services sourced business with its members and patrons in accordance with coop’s bylaws coop was required to distribute its patronage sourced margins to its patrons coop’s bylaws authorize coop to net patronage income and loss from its various allocation pools subject_to and in accordance with sec_1388 coop issued the patronage_dividends to its members associate members and patrons in the form of common_stock associate member common_stock or capital credits coop issued the patronage equity predominantly as qualified written notices of allocation within the meaning of sec_1388 although a portion was issued as nonqualified written notices of allocation as of date coop had approximately dollar_figure----------------of qualified written notices of allocation outstanding and approximately dollar_figure----------------of nonqualified written notices of allocation outstanding the ruling requested herein only relates to the qualified written notices of allocation issued by coop losses and incurred significant net operating losses under sec_172 a substantial portion of such losses are attributable to business done by coop with or for its members patrons the patronage losses as a result of these losses and a resulting lack of liquidity to finance its continued operations coop filed for bankruptcy on ----------- --------------------------------------------------------------------------------------------------------------------- ------- in the federal bankruptcy court in the --------------------------------------------------------- -------------------------------------------------------------------------------------------- court coop has filed its amended reorganization plan plan the plan provides that coop will liquidate all of coop’s assets and distribute the liquidation proceeds to coop’s creditors in accordance with the provisions of the bankruptcy code to the extent creditors are not paid in full the unsatisfied portion of the creditor’s claims will not be discharged the plan provides that the holders of coop’s common_stock associate member common_stock and capital credits will not receive or retain any property under the plan on account of coop’s common_stock associate member common_stock and capital credits however the court will not actually cancel any of coop’s common_stock associate member common_stock and capital credits the implementation of the plan and any element thereof is subject_to the court’s approval although coop’s qualified written notices of allocation in the form of coop common_stock associate member common_stock and capital credits will remain outstanding following the plan’s implementation coop will not continue to conduct any business operations as explained above based upon the plan the holders of coop’s equity will not receive any distribution with respect to their patronage equity the patronage equity will not be cancelled at the end of the bankruptcy on the basis of the foregoing information coop requests the following ruling coop will not recognize any income if coop’s patronage equity holders do not receive consideration equal to the face_amount of their outstanding coop patronage equity issued as qualified written notices of allocation when coop completely liquidates its assets to pay its creditors and does not actually cancel its patronage equities coop is organized and operates as a cooperative as a cooperative coop conducts its operations with the purpose of operating at cost with respect to the business coop conducts with or for its members when coop realizes a profit on the business it does with or for its members coop is required by its bylaws to distribute such profit to its members through the payment of a patronage_dividend coop claimed a patronage_dividend deduction for federal_income_tax purposes upon the issuance of its patronage equity in the form of qualified written notices of allocation as stated above the plan will provide that coop will liquidate all of its assets to satisfy the claims of its creditors the liquidation proceeds on coop’s sale of its assets will be insufficient to satisfy all of the creditor’s claims to the extent liquidation proceeds are not available to satisfy all of the creditor’s claims the bankruptcy code provides that the unsatisfied creditor claims will not be discharged in addition to the extent liquidation proceeds are not available to satisfy the patronage equity the bankruptcy code provides that the unsatisfied patronage equity will remain outstanding however the plan provides that the holders of coop’s common_stock associate member common_stock and capital credits will not receive or retain any property under the plan on account of coop’s common_stock associate member common_stock and capital credits however the court will not actually cancel any of coop’s common_stock associate member common_stock and capital credits coop and its patronage equity holders have with respect to the outstanding coop patronage equity thus coop should not recognize any gain_or_loss with respect to the patronage equity in situations in which a cooperative has redeemed its patronage equity from its patronage equity holders at a discount the service position is that the cooperative must recognize income in an amount equal to the discount under the tax_benefit_rule however coop herein will not be canceling the patronage equity coop will not be recovering for itself the amount that it previously deducted since all amounts will be paid to coop’s creditors in partial settlement of the amount due coop’s creditors the bankruptcy proceedings will not alter the legal rights and obligations that therefore because the patronage equity will not be cancelled or redeemed for less than its face value coop will not recognize any_tax benefit income accordingly based solely on the foregoing we rule that coop will not recognize any income if coop’s patronage equity holders do not receive consideration equal to the face_amount of their outstanding coop patronage equity issued as qualified written notices of allocation when coop completely liquidates its assets to pay its creditors and does not actually cancel its patronage equities this ruling is directed only to the taxpayer that requested it under sec_6110 k of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to coop walter h woo senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries sincerely yours
